DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s priority claim to US provisional application 62/866,672 filed June 26, 2019 is acknowledged.
Response to Restriction Election
Applicant’s election of Group I and Species I-A in the reply filed on May 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s reply filed May 18, 2022 did not include an election of pipeline connector species. (See April 15, 2022 Restriction Requirement at the bottom of page 3 to the top of page 4). The examiner called applicant’s representative on June 7, 2022 for an oral election.
During a telephone conversation with Leandro Arechederra, III on June 7, 2022 a provisional election was made without traverse to prosecute the invention of Species A, claim 6, the weld neck pipe flange.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 3, 7, and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group of species, there being no allowable generic or linking claim. 
Claims 1, 2, 4-6, and 8-10 are under examination
Abstract Objection
The abstract of the disclosure is objected to because:
It is more than 150 words.  
Line 5 recites “comprise”, which is legal phraseology.
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamentgen (DE 10 2016 122673 machine translation).
Regarding claim 1, Hamentgen teaches a method of producing an iron-carbon alloy containing manganese ([0001], [0002]) at a relatively large proportion ([0016]) of 11 to 12 wt% ([0035]) (i.e. high-manganese steel) by producing powder (i.e. providing a plurality of particulates), filling the powder into a weldable capsule (i.e. loading a container with the plurality of particulates), evacuating the capsule (i.e. establishing a reduced pressure state in the container after loading the container with the plurality of particulates), sealing the capsule in a gas-tight manner by welding (i.e. sealing the container to maintain the reduced pressure state therein, thereby affording a sealed container), and hot isostatically pressing to press the powder into a raw body such as at a temperature of about 1100°C and pressure of more than 1000 bar (i.e. heating the pressure vessel at a predetermined temperature while applying a predetermined pressure isostatically to an exterior surface of the sealed container with a pressurizing gas), then removing the capsule and lids (i.e. removing the sealed container to expose a surface of the densified part) to produce a green body that has a dense and homogeneous structure and no porosity (i.e. wherein the predetermined temperature and the predetermined pressure in combination are sufficient to consolidate the plurality of particulates to form a densified part) ([0038], [0044], [0045], [0048], [0049]) where a relatively complicated shaped can be produced (i.e. near-net shape) ([0039]) such as a pipe by using  a tubular capsule 1a and a solid, circular, cylindrical core 2a (i.e. the container having an internal surface formed in a near-net shape of a part) ([0048], Fig. 2). 
Regarding claim 4, Hamentgen teaches a weldable capsule ([0038]) that is sealed ([0048]) by welding ([0045]).
Regarding claim 8, Hamentgen teaches sintering of powder particles at about 1100°C (i.e. the predetermined temperature does not lead to formation of a liquid phase in the container) ([0038], [0045], [0049])
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hamentgen (DE 10 2016 122673 machine translation) as applied to claim 1 above, and further in view of EPMA (EPMA (European Powder Metallurgy Association) “Introduction to PM HIP Technology, A guide for Designers and Engineers” www.epma.com; downloaded January 11, 2021. 30 pages. ©2011.) 
Regarding claim 2, Hamentgen teaches consolidating by hot isostatically pressing (HIP) then removing the capsule and lids (i.e. sealed container) ([0038], [0044], [0045], [0048], [0049]), but is silent to how the capsule and lids are removed.
EPMA teaches the PM (powder metallurgy) HIP (hot isostatic press) process includes container removal after hot isostatic pressing (pg. 7) by pickling (i.e. pickling treatment that dissolves the container) (pg. 13 section 3.5).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Hamentgen to remove the container by pickling because it does not have a machining demand (EPMA pg. 13 section 3.5). EPMA teaches container removal by pickling is only for stainless parts with low carbon steel container (EPMA pg. 13 section 3.5). The parts of Hamentgen are stainless steel (i.e. a steel containing about 10 to 30% Cr; Hamentgen [0025], [0044], [0048]) and the capsule of Hamentgen is unalloyed structural steel (i.e. low carbon steel; Hamentgen [0038], [0044], [0048]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamentgen (DE 10 2016 122673 machine translation) as applied to claim 1 above, and further in view of Wu (CN 108048748 machine translation).
Regarding claim 5, Hamentgen teaches producing a pipe ([0048], Fig. 1), but is silent to the part being a pipeline connector (claim 5).
Wu teaches a steel belt (i.e. band) for welding a steel pipe (abstract, 2:2) that includes 14.5 to 15.5% Mn (i.e. high-Mn steel) (abstract, 2:2-9).
It would have been obvious to one of ordinary skill in the art to manufacturing the pipe of Hamentgen to be a steel belt (i.e. band) for welding a steel pipe because it results in a steel pipe with good plasticity and proper strength using a convenient process (Wu abstract, 1:24-27).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamentgen (DE 10 2016 122673 machine translation) as applied to claim 1 above, and further in view of Li (CN 104406163 machine translation).
Regarding claims 5 and 6, Hamentgen is silent to the pipe being a pipe connector, such as a weld neck pipe flange.
Li teaches a flange 1 (i.e. weld neck pipe flange) and connecting pipes I2 and II3 made of high wear-resistant manganese that are connected by welding ([0006], [0013], Fig. 1).
It would have been obvious to one of ordinary skill in the art to manufacture the steel pipe to be a weld neck pipe flange because it prolongs service life (Li [0008]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamentgen (DE 10 2016 122673 machine translation) in view of Li (CN 104406163 machine translation) as applied to claim 5 above, and further in view of Projectmaterials (Projectmaterials. The 13 Types of Flanges for Piping Explained. Posted: September 20, 2017. https://blog.projectmaterials.com/flanges/flange-types-piping/.).
In the event it is determined that the flange 1 of Li does not read on a weld neck pipe flange, then the below rejection in view of Projectmaterials is applied.
Hamentgen in view of Li teaches a flange to better improve the combustion effect of pulverized coal gas flow (Li [0006], [0013], Fig. 1), but is silent to the flange being a weld neck pipe flange.
Projectmaterials teaches the type of flange used for a piping application depends on the required strength (Standard Types of Flanges) where welding neck flanges have a long tapered hub that can be welded with a pipe (Welding Neck Flange).
It would have been obvious to one of ordinary skill in the art to make the flange of Li as a weld neck flange because it has a tapered hub that allows a smooth distribution of mechanical stress between the pipe and weld neck flange and dimensions that match the dimension of the connecting pipe (Projectmaterials Welding Neck Flange). The smooth distribution of mechanical stresses prevents the presence of mechanical stress concentrations leading to premature failure. Further, weld neck flanges are for use in high pressure and high temperature applications that require an unrestricted flow of the fluid conveyed by the piping system (Projectmaterials Welding Neck Flange). The process of Li is substantially similar to the weld neck flange application. Li uses the pipe in a combustion process (i.e. high pressure and high temperature application) to improve the combustion effect of the pulverized coal gas flow and suppress the coal generation of powder NOx (Li [0006]), where better separation of the coal gas flow (i.e. unrestricted flow of the fluid conveyed by the piping system) improves NOx inhibition (Li [0004]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamentgen (DE 10 2016 122673 machine translation) as applied to claim 1 above, and further in view of Hiraishi (JP H05-263194 machine translation) and Bochiechio (US 2016/0303657). 
Regarding claim 9, Hamentgen is silent to a plurality of particulates comprising a second high-manganese steel with a different composition from the high-manganese steel or a steel composition that is not a high-manganese steel.
Hiraishi teaches a multi-layer steel pipe ([0001], [0013]) with an outer layer of high-manganese steel ([0014]) and an inner layer, such as stainless steel without one or more of Cr and Mo ([0013], [0016], [0017]) manufactured by arranging a steel pipe in a capsule, filling the capsule with high manganese steel powder, sealing, and processing to produce a multi-layer steel pipe ([0018], [0021]). 
It would have been obvious to one of ordinary skill in the art to form a multi-layer steel pipe with an outer layer of high-manganese steel and an inner layer of a steel without one or more of Cr and Mo because it forms an outer surface layer with excellent wear resistance (Hiraishi [0001], [0008) that is easy to work harden (Hiraishi [0010]) while the inside layer is cheaper than hard alloys (Hiraishi [0014]).
Hamentgen in view of Hiraishi teaches forming an outer layer of pipe using high-manganese steel powder (Hamentgen ; Hiraishi [0014], [0018], [0021]) on an inside layer of steel of a different material (Hiraishi [0013], [0016], [0017]), but is silent to the method comprising providing a second plurality of particulates comprising a second high-manganese steel with a different composition from the high-manganese steel or a steel composition that is not a high-manganese steel, wherein the loading the container with the plurality of particulates comprises disposing the plurality of particulates of the high-manganese steel in a first location of the container and disposing plurality of particulates of the second high-manganese steel or the steel composition that is not a high-manganese steel in a second location of the container.
Bochiechio teaches a method of manufacturing a multi-material tubular structure ([0005]) by depositing powdered metal ([0037], [0040]) of a first layer of material 38 into the can 24 to a desired thickness (i.e. disposing the plurality of first particulates in a first location of the container) ([0042], [0046], Figs. 2B, 3A) and depositing powder of a second layer 44 on the first layer 36 (i.e. disposing the plurality of second particulates in a second location of the container) ([0043], [0046], Figs. 2C, 3A), where the inner cavity is left void to provide a tubular structure ([0044]) and the powdered metal is consolidated by hot-isostatic compaction ([0038]).
It would have been obvious to of ordinary skill in the art to form the multi-layer steel pipe of Hamentgen in view of Hiraishi by depositing a first layer of powder material to a desired thickness, depositing a second layer on the first layer, then consolidating by hot-isostatic pressing because it allows for deposition of the layers to desired thicknesses (Bochiechio [0043]) and different materials deposited in different desired locations to tune the mechanical characteristics (Bochiechio [0004], [0044]) without requiring clean-up of a weld or bond interface that is accessible for machining (Bochiechio [0004]).
Therefore, Hamentgen in view of Hiraishi and Bochiechio teach manufacturing a pipe (i.e. tube) (Hamentgen [0048], Fig. 2; Hiraishi [0001], [0013]; Bochiechio [0005]) by providing a first material and a second material (Hiraishi [0013], [0014]; Bochiechio [0042], [0043], [0046], Figs. 2B, 2C, 3A), depositing a first layer to a desired thickness, depositing  a second layer on the first layer (Bochiechio [0042], [0043], [0046], Figs. 2B, 2C, 3A), then consolidating by hot-isostatic pressing (Bochiechio [0038]; Hamentgen  [0038], [0044], [0045], [0048], [0049]), where the first material is stainless steel (Hiraishi [0013], [0016], [0017]), the second is a high-manganese steel (Hamentgen [0035]; Hiraishi [0014]) and both the first and second material are in the form of a powder (Bochiechio [0037], [0040]).  
Regarding claim 10, Hamentgen in view of Hiraishi and Bochiechio teaches a pipe (i.e. tube) (Hamentgen [0048], Fig. 2; Hiraishi [0001], [0013]; Bochiechio [0005]) that is multi-walled (Hiraishi [0001], [0013]; Bochiechio [0042], [0043], [0046], Figs. 2B, 2C, 3A) where the inner layer is a stainless steel (i.e. the second location of the container is in a location of the container that forms the internal surface) (Hiraishi [0013], [0016], [0017]) and the outer layer is high-manganese steel (Hiraishi [0014]).
Related Art
Inui (JP S57-108228 machine translation)
Inui teaches manufacturing a compacted alloy by powder metallurgy (pg. 1 para. 1) by mixing A, Fe-Mn-Ti-Mo alloy powder, with B, Fe-Mn-Ti alloy powder, then filling the mixed powder into a capsule with an inner diameter of 120, length of 460, and wall thickness of 4 (pg. 2 para. 1), evacuating the capsule to 10^-1 mmHg, consolidating using sealed hot hydrostatic pressure, and removing the capsule to produce a wire rod (pg. 2 para. 2), where powder A has 14.3 wt% Mn and powder B has 11.8 wt% Mn (Table).
Nobushige (JPH07-041911 machine translation)
	Nobushige teaches a multi-layer steel pipe ([0001], [0013]) with a steel pipe arranged inside a high manganese steel pipe ([0017]) such that the outer surface has wear resistance, strength, and hardness ([0020], [0021]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735